Case 3:21-cv-01339-CAB-BGS Document 1-4 Filed 07/27/21 PageID.75 Page 1 of 5




                  EXHIBIT 2




                                  EXHIBIT 2
                                  PAGE 72
               Remit Payment to: Make Checks Payable to MITCHELL 1.
                     Case 3:21-cv-01339-CAB-BGS Document 1-4 Filed 07/27/21 PageID.76 Page 2 of 5
                   From the U.S.: Mitchell Repair • 25029 Network Place • Chicago, IL 60673-1250
                   From Canada: Mitchell1 • P.O. Box 15358 • Station A • Toronto, ON M5W 1C1 Canada
               Correspondence to: Mitchell1 • 14145 Danielson Street • Poway, CA 92064 • (888) 724.6742
                     Federal ID No.: XX-XXXXXXX • GST No. 888262094RT0001
                                                                                                                                                                                                   mitchell1.com
                                                                          INVOICE/ORDER NO.
NEW ACCOUNT?                      ❏ YES        ❏ NO         ❏ HAS INFO CHANGED? (✔ FOR YES)                                                      SHIP TO:           ❏ REP            ❏ CUSTOMER             ❏ OTHER
 ACCOUNT NO.                                                                                                PH.#                                                                      DATE
 COMPANY NAME                                                                                                                                                            T#
 ATTENTION                                                                                                                                                              M#
 STREET ADDRESS                                                                                                                                                                       REP#
 CITY                                                                                                                                                  ST/PROV                         ZIP

 E-MAIL

 BILL TO NO.                                                           PH.#                                                                                                    MEMBER #
                                                                                ADDITIONAL
 PRODUCT                                                        QTY               USERS         SUBSCRIPTION                        PROMO CODE                       TERM                                  PRICE**

 PD TMWKS SE Plus                                 ❏                                             ❏ New         ❏ Ren.                                                                                $
 Manager SE Plus                                  ❏                                             ❏ New         ❏ Ren.                                                                                $
 Manager Enterprise Pro                           ❏                                             ❏ New         ❏ Ren.                                                                                $
 Credit Card Procg                                ❏                                             ❏ New         ❏ Ren.                                                                                $
 ProDemand Rep/Est Auto                           ❏                                             ❏ New         ❏ Ren.                                                                                $
 ProDemand Rep Only Auto                          ❏                                             ❏ New         ❏ Ren.                                                                                $
 TechWorks                                        ❏                                             ❏ New         ❏ Ren.                                                                                $
 TruckWorks                                       ❏                                             ❏ New         ❏ Ren.                                                                                $
 Estimator                                        ❏                                             ❏ New         ❏ Ren.                                                                                $
 eCRM                                             ❏                                             ❏ New         ❏ Ren.                                                                                $
 eCRM + Cards                                   Cards   insert #   (50-1200)
                                                (increments of 100 after 100)
                                                                                                ❏ New         ❏ Ren.                                                                                $
 Social CRM                                       ❏                                             ❏ New         ❏ Ren.                                                                                $
 Social CRM Website Services                      ❏                                             ❏ New         ❏ Ren.                                                                                $
 TT.net                                           ❏                                             ❏ New         ❏ Ren.                                                                                $
 Medium-Truck.net                                 ❏                                             ❏ New         ❏ Ren.                                                                                $
 Truck Labor                                      ❏                                             ❏ New         ❏ Ren.                                                                                $
 Repair-Connect                                   ❏                                             ❏ New         ❏ Ren.                                                                                $
 Transporter                                    Single Pay ❏             Monthly Pay ❏                                                                                                              $
 Pro Pack                                         ❏                                             ❏ New         ❏ Ren.                                                                                $
 Message Pro                                      ❏                                             ❏ New         ❏ Ren.                                                                                $
 Lube Pro                                         ❏                                             ❏ New         ❏ Ren.                                                                                $
 Report Pro                                       ❏                                             ❏ New         ❏ Ren.                                                                                $
 QuickBooks                                       ❏                                             ❏ New         ❏ Ren.                                                                                $
  DIRECT DEBIT                                                                                                                                                                       Subtotal $
                                                                                                                                                                                       + Tax* $
      I authorize Mitchell 1 to enroll me in the Direct Debit or credit card payment plan to enable the automatic payment of                                                     if applicable
      my Mitchell 1 monthly bill OR I agree to change my existing monthly payment by the amount of this order.                                                                        TOTAL $
      I authorize the financial institution name below to charge my account for payment of my Mitchell 1 bill.
                                                                                                                                                                                                  *If tax exempt, you must
      Check one of the payment methods below:                                                                                                                                                     attach exempt certificate.
     c Direct Debit               |   c Credit Card Card#                                                                                 Exp. Date                                               **Pricing good for 30 days.
          (attach voided check)

      Signature                                                                                     Date
                                                                                                                                                                                                 Remit Payment to Mitchell 1.

   FIRST MONTH               ❏ Check (Ck #_____________________________________ Amt:___________________ )                                              ❏ P.O. Number:
        OR
  FULL PAYMENT               ❏ Credit Card        Card #:                                                                                                                                         Exp:
 SPECIAL INSTRUCTIONS/OTHER PRODUCTS:                                                                                                                                                        PDG:

                                                                                                                                                                                             CORP. ID:
    THE UNDERSIGNED AGREE TO THE TERMS AND CONDITIONS SET FORTH ABOVE AND HAVE RECEIVED AND ACCEPTED THE TERMS OF THE END USER LICENSE AGREEMENT. IN WITNESS
  THEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT ON THE RESPECTIVE DATE INDICATED ABOVE. CUSTOMER AGREES TO RECEIVE PROMOTIONAL E-MAILS FROM MITCHELL 1.
      IF CUSTOMER WOULD PREFER NOT TO RECEIVE PROMOTIONAL E-MAILS FROM MITCHELL 1, PLEASE VISIT OUR WEBSITE WWW.MITCHELL1.COM/UNSUBSCRIBE TO UNSUBSCRIBE.


 End User/Owner Signature                                                                                    Print Name                                                                 Title
Electronic Signatures. Each party agrees that the electronic signatures, whether digital or encrypted, of the parties included in this Agreement are intended to authenticate this                                EOPF102014
writing and to have the same force and effect as manual signatures. Electronic signature means any voice recorded or electronic sound, symbol or process attached to or logically       THANK YOU FOR
associated with a record and executed and adopted by a party with the intent to sign such record, including facsimile, telephone recording or e-mail electronic signatures.              YOUR ORDER!             EXHIBIT 2
                                                                                                                                                                                                                 PAGE 73
                                         MITCHELL
                   Case 3:21-cv-01339-CAB-BGS     1 CUSTOMER
                                                Document     LICENSE
                                                           1-4   FiledAGREEMENT
                                                                       07/27/21 PageID.77 Page 3 of 5
                                                                                               ®




 THIS MITCHELL 1 CUSTOMER LICENSE AGREEMENT (the “Agreement”) is by and between                                                (j) Customers opting for monthly Postcard service can choose coupons from a large
 MITCHELL REPAIR INFORMATION COMPANY LLC and/or Partners, 14145 Danielson Street, Poway,                                            list of coupon design templates and make a maximum of 4 revisions in a twelve
 California 92064 (“Mitchell 1”) and the purchaser identified on the Mitchell 1 Order Form                                          (12) month period. Additional custom coupon changes can be completed at $150
 (“Customer”) attached to this Agreement and incorporated herein.                                                                   per request. There is no limit on switching coupons from the existing coupon tem-
 1.   Term. This Agreement will commence upon the date an Order Form (defined below) is                                             plate library. Customer opting for Postcard service can choose cover artwork from
      accepted by Mitchell 1 as stated in Section 2 below (“Effective Date”) and unless terminated                                  the existing Mitchell 1 library and receive one (1) custom design per year, and a
      earlier in accordance with the Agreement, will remain in full force and effect for the period of time                         maximum of two (2) revisions to that custom design. Additional cover art change
      selected on the Order Form (“Initial Term”) and will be renewed as provided herein (“Renewal                                  requests can be completed at $150 per request.
      Term” and collectively with the Initial Term the “Term”). The parties acknowledge that the                         3.1.3 OwnerAutoSite.com The Customer acknowledges that Mitchell 1 will be posting
      Services and Subscription may have different Terms. The expiration or other termination of a                             consumer service history data on behalf of Customer via a unique Internet login, and
      Service(s), and not a Subscription shall not termination the Agreement, and the Agreement shall
                                                                                                                               Customer accepts full responsibility for doing so.
      remain in full force and effect, as it applies to the Subscription or Service(s) not terminated. The
      termination of a Subscription, and/or a Service(s), and not other Service(s) shall not terminate the               3.1.4 Mitchell 1 DataProtection Services. If Customer selects DataProtection
      Agreement, and the Agreement shall remain in full force and effect, as it applies to the Service(s)                      Services (DataProtection), Mitchell 1 agrees to provide the following:
      not terminated.                                                                                                          DataProtection Services.
 2.   Order Forms. Each Mitchell 1 Product or Service (defined below) shall be ordered pursuant                                (a) Periodic web based electronic copying and storage of files, including, and limited
      to one or more Mitchell 1 order forms that reference this Agreement and are signed by Customer                                to, Mitchell 1/ShopKey shop management product database files.
      and Mitchell 1 (“Order Form”), which shall become part of this Agreement. Customer acknowl-                              (b) Mitchell 1 customer service personnel to provide web based restoration of
      edges and agrees that the Order Form and the registration, payment and other information sub-                                 electronically stored files, including, and limited to, Mitchell 1/ShopKey shop
      mitted by Customer on the Order Form is complete and accurate. Electronic Signatures. Each                                    management product database files.
      party agrees that the electronic signatures, whether digital or encrypted, of the parties included in              3.1.6 Other Rights and Restrictions.
      this Agreement are intended to authenticate this writing and to have the same force and effect as                        (a) Mitchell 1 reserves the right to use third parties to provide any of the Services
      manual signatures. Electronic signature means any voice recorded or electronic sound, symbol or                               under this Agreement (“Third Party Provider”).
      process attached to or logically associated with a record and executed and adopted by a party
                                                                                                                               (b) Mitchell 1 reserves the right to modify or discontinue, temporarily or
      with the intent to sign such record, including facsimile, telephone recording or e-mail electronic
      signatures. Order Forms for: (a) Products provided electronically, or (2) Services and Products                               permanently, all or a part of the Service(s) to the extent such Service(s) are
      provided electronically, are accepted when Mitchell 1 sends Customer an electronic message                                    modified or discontinued for substantially all of its customers.
      confirming the Order Form. All other Order Forms for: (y) Products not provided electronically, or                       (c) Mitchell 1 reserves the right to suspend or terminate provision of any Services
      (z) Services and Products not provided electronically, are accepted upon shipment of the Products,                            in a particular jurisdiction if Mitchell 1 determines, in its reasonable discretion that
      licensed FCA shipping point. Order Forms for Services only are accepted when an authorized                                    the Services cannot be provided in accordance with applicable laws.
      Mitchell 1 representative signs the Order From. Any terms and conditions set forth on a purchase                         (d) All software deemed outdated by Mitchell 1 must be removed from Customer’s
      order or other written documentation from Customer shall be considered void and of no force and                               computer and returned to Mitchell 1 upon Mitchell 1’s request with a certification
      effect. In the event of any conflict between the terms and conditions of this Agreement and those                             from Customer that all software has been removed.
      contained on an Order Form, the terms and conditions of this Agreement shall prevail, provided
                                                                                                                               (e) Mitchell 1 reserves the right to enforce its legal rights against anyone who
      that the Agreement may be supplemented or modified by the Order Form only if the Order Form
                                                                                                                                    uses the Services without its consent or in violation of this Agreement.
      specifically identifies the provision of this Agreement to be supplemented or modified.
                                                                                                                               (f) Mitchell 1 reserves the right to make changes in rules of operation, security
 3.   Services. The only Services offered by Mitchell 1 are listed on the Order Form and if selected by
                                                                                                                                    measures, accessibility, procedures, types of terminal equipment, types of system
      Customer are subject to the terms of this Agreement. The Service(s) unless terminated earlier in
      accordance with the Agreement, will renew automatically on a month to month basis. 30-day                                     equipment, operating system requirements, programming languages and any
      notice is required to cancel during the renewal period. Notwithstanding anything herein to the                                other matters relating to the Services and its use, without notice.
      contrary, if the Order From provides for a promotional term, the "Initial Term" and "Renewal Term"                       (g) Customer, and not Mitchell 1, shall bear sole responsibility to obtain, maintain
      shall be the promotional term defined in the Order Form. The 30 day notice of cancelation stated                              and operate, or cause to be obtained, maintained and operated at its own
      above shall apply to any promotional term.                                                                                    expense, any and all equipment and non-Mitchell 1 software that may be used
      3.1 M1 Business Performance Services                                                                                          in conjunction with the Services.
          3.1.1 Overview. If the Services may include Customer Retention Marketing Service                                     (h) Mitchell 1 agrees not to disclose or use any personal data shared with
                Reminders (“CRM”), Target Market Promotions (“TMP”), Mitchell 1                                                     Mitchell 1 except to the extent necessary to carry out its obligations under this
                ServiceIntelligence (“MSI”), Performance Center, Performance Reporting and Data                                     Agreement, which may include sharing such data with Third Party Providers.
                Protection (“DP”) and other services that may be offered from time to time as                                       Mitchell 1 reserves the perpetual right to aggregate and market data collected
                further specified on the Order Form (hereinafter individually or collectively referred                              from a Customer for various purposes, including without limitation, benchmarking,
                to as “Service(s)”) Section 3.1.1 through Section 3.1.6 apply respectively to the                                   research and data analysis, and Customer shall be responsible for providing
                Service(s) selected.                                                                                                Customer’s customers with any necessary notice of said right.
          3.1.2 Customer Retention Marketing Service Reminders. If Customer selects CRM                                        (i) To the extent any of the Services involve the use of software by Customer,
                as set forth on the Order Form, Mitchell 1 agrees to provide the following services:                                Customer shall not: (i) sell, transfer, rent, lease, sublicense or dispose of the
                (a) Extract customer and vehicle information from the automotive facilities                                         Services, or any part or copies thereof; (ii) modify, change, alter, translate, create
                     management system for the use of Marketing Services (defined below).                                           derivative works from, reverse engineer, disassemble or decompile the Services
                (b) Provide “Marketing Services” that include service reminder postcards via                                        in any way for any reason or otherwise attempt to discern the source code to the
                     mail, e-mail service reminders, and thank you e-mails for new customers. Service                               software; (iii) provide, disclose, divulge or make available to, or permit use of the
                     reminders via mail and e-mail service reminders are limited to unique vehicle/                                 Services by, any third party; or (iv) copy or reproduce all or any part of the
                     customer records defined as eligible for solicitation based on the payment level                               Services except as expressly permitted in this Agreement.
                     chosen on the Order Form. E-mail service reminders will always be sent when an
                                                                                                                               ( j) In addition to any restrictions set forth in this Agreement, use of the Services
                      e-mail address is captured by Mitchell 1 via the extraction process or may be
                                                                                                                                    is limited to the restrictions set forth in the Order Form. All rights not expressly
                     obtained by Mitchell 1 through third party e-mail providers.
                                                                                                                                    granted to Customer in this Agreement or the Order Form are reserved by
                (c) Manage a database of customer and vehicle information for the Customer.
                                                                                                                                    Mitchell 1.
                (d) Send customer and vehicle data to print vendor of Mitchell 1’s choice for
                     Marketing Services.                                                                                       (k) Customer shall be responsible for giving Customer’s customers notice that if
                                                                                                                                    an e-mail address is not provided, a third party e-mail provider will be used in an
                (e) Use data hygiene cleansing processes for data integrity and provide a secure
                     environment for customer data storage.                                                                         attempt to obtain said customer’s e-mail address.
                (f) Provide Customer technical and customer support for CRM services during                                    (l) Mitchell 1’s Third Party Providers are direct beneficiaries of this Agreement
                     the Term of the Agreement.                                                                                     and shall have the right to enforce this Agreement against Customer with
                (g) If Customer has opted for service recommendations on the Order Form, such                                       respect to any violation by Customer affecting the products of Third Party
                     recommendations will be added to service reminder postcards and e-mails. Service                               Providers licensed to Customer under this Agreement.
                     recommendations will be pulled from the Mitchell 1/ShopKey Manager program.                     3.2 Subscriptions. The products offered for licensing are listed on the Order Form and the
                (h) If Customer has opted for the Target Market Promotions (“TMP”) on the Order                          products selected by the Customer shall be referred to in this Agreement as the “Products”.
                     Form, Mitchell 1 agrees to provide promotional marketing services to the Customer                   Products are available by subscription and subject to the terms of this Agreement.
                     at the listed price. Data for TMP will be provided either from: (i) the Customer's                  3.2.1 The Products are licensed, and not sold, on a subscription-basis only. Customer
                     existing customer database and uploaded for use on mailing campaigns, or (ii) for                         may select on the Order Form the type of subscription to be purchased by Customer
                     an additional fee and as indicated on the Order Form, Customer may elect to                               (each a "Subscription"). Each Subscription may be subject to different terms and
                     “rent” a customer mailing list through Mitchell 1 from a Third Party Provider                             conditions as described below. The Term of a Subscription will commence on the
                     (defined below). If Customer elects to rent a mailing list as provided in this                            Effective Date, and unless terminated earlier in accordance with this Agreement,
                     Section 3.1.2 (h), such rented mailing list shall be used only for one (1) mailing
                                                                                                                               will continue for the term described in the applicable Subscription below (each a
                     event and Mitchell 1 is not permitted and will not in any event provide a list of
                                                                                                                               "Subscription Period"). Each renewal of a Subscription will be considered a new
                     customers included in a rented mailing list. Standard promotional artwork
                                                                                                                               Subscription Period. During the applicable Subscription Period, Customer will receive
                     templates are provided. At Customer’s option, Mitchell 1 will create custom
                     templates for a one-time fee of $150 for each unique template requested. The                              any updates to the Product that Mitchell 1 makes available generally to its customers
                     $150 charge includes one (1) change or revision to the custom template.                                   as part of the applicable Subscription (“Updates”).
                (i) Customer opting for eCRM e-mail service can choose from an extensive list of preexisting             3.2.2 The terms below will apply to the Subscription selected by Customer: (i) Rental.
                     text coupon templates with the ability to include their own limited text. These preexisting               The Subscription Period for this Subscription is effective for an initial term of twelve
                     text coupons can be updated at any time. Custom graphic coupons are available to                          (12) or twenty-four (24) months following the Commencement Date ("Initial Rental
                     customers subscribing to eCRM e-mail service at $150 per request.                                         Subscription Period"). In addition to the applicable Subscription fees, Customer
                                                                                                           EXHIBIT 2           may be required to pay Mitchell 1 a one-time activation fee to commence the Rental
                                                                                                           PAGE 74             Subscription. The activation fee is non-refundable once the Order Form is submitted to
end user/owner initial ________
                                                                   and Customer must refer to that agreement with respect to Customer's rights and
                  Mitchell 1 unless Mitchell 1 declines to accept the Order Form. Mitchell 1 will bill
                   Case 3:21-cv-01339-CAB-BGS Document 1-4 Filed 07/27/21              PageID.78
                                                                   liabilities as an account holder. If Mitchell 1Page
                  Customer monthly, with payments due within thirty (30) calendar days following the date                   4 ofpayment
                                                                                                                  does not receive 5 from its pay-
                  of the Mitchell 1 invoice. After the Initial Rental Subscription Period, the Subscription                        ment card or checking account issuer or its agent, Customer agrees to pay Mitchell
                  Period for this Subscription will renew automatically on a month to month basis. 30-day                          1 all amounts due upon demand by Mitchell 1. Mitchell 1 reserves the right to not
                  notice is required to cancel during the renewal period. A Subscription may not be                                renew Customer's account at any time for any reason.
                  cancelled during the Initial Rental Subscription Period. Mitchell 1 reserves the right to   8.   Maintenance of Equipment and Software. Customer, and not Mitchell 1, shall bear sole
                  change pricing upon notice to Customer prior to each Rental Renewal Period. At the end           responsibility to obtain, maintain and operate, or cause to be obtained, maintained and operated at
                  of the Initial Rental Subscription Period or any Rental Renewal Period, Customer must            Customer’s own expense, all equipment and software that may be necessary for Customer to
                  return to Mitchell 1 the Product, any Updates, documentation and all copies thereof and          access and use the Services or Product. The minimum requirements may be updated from time to
                  discontinue use of the Product, any Updates and all documentation.                               time by Mitchell 1. Customer is responsible solely for ensuring compatibility with the Services and
 4.   License.                                                                                                     Product and for any new hardware or software required by Customer to maintain compatibility with
                  (a) Subject to the terms and conditions of this Agreement, Mitchell 1 grants to                  the Services or Product.
                      Customer a personal, nonexclusive, nontransferable, limited license to access           9.   Confidentiality. Customer acknowledges and agrees that the Services and Product that is
                      and use the executable version of the applicable Product during the applicable               comprised of software, equipment and data, together with such other materials, data and informa-
                      Subscription Period purchased by Customer solely for the purpose of: (i) provid-             tion that Customer has access to or receives from Mitchell 1 (all such information and materials
                      ing vehicle mechanical services; (ii) estimating vehicle mechanical parts and                collectively called “Proprietary Materials”) are the unique, valuable, confidential and proprietary
                      labor cost estimates; and (iii) conducting vehicle shop management. Unless the               product of Mitchell 1 and contain substantial trade secrets of Mitchell 1 and are entrusted to
                      Order Form specifies otherwise, the license shall be for one location; with loca-            Customer in confidence to use only as expressly authorized in this Agreement. Customer shall, and
                      tion referring to a distinct building or site. If the Order Form authorizes more than        shall cause its employees and any other third party, including its independent contractors, repre-
                      one user, then the number of users shall be limited to the number set forth on               sentatives, affiliates and agents, who, with the express consent of Mitchell 1, has access to such
                      the Order Form. When technically and reasonably feasible, Customer may make                  Proprietary Materials to keep all Proprietary Materials confidential and shall not disclose or permit
                      one copy of the Product solely for backup purposes.                                          access to the Proprietary Materials to any person or entity other than its employees for the purpose
                  (b) Regardless of the Subscription Period, Customer may not (i) copy or reproduce                of attaining the objects of this Agreement; and to not use the Proprietary Materials for any purpose
                      the Product except as permitted in this Agreement; (ii) allow the Product or data            other than as expressly permitted herein. Customer shall be required to apply the same standard of
                      from the Product to be made available to any person other than Customer; (iii)               care that it uses with respect to its own valuable confidential information and Customer represents
                      assign, sell, transfer or pass along the data, the Product or access to the Product;         that it uses commercially reasonable efforts at all times to protect such information. Customer shall
                      (iv) translate, reverse engineer, decompile, disassemble or otherwise access the             promptly notify Mitchell 1 in writing of any unauthorized knowledge, possession or use of the
                      source code; and (v) provide services for a fee or other-wise use the Product with-          Proprietary Materials of which it becomes aware. Customer agrees that such software, equipment
                      out prior written agreement from Mitchell 1. Mitchell 1 and its third party licensors        and data and any portions of the Products not available to the general public may not be disclosed
                      shall retain title at all times to the Product, and Customer shall have no rights            to others, copies, reproduced, disseminated, broadcast, displayed, reverse engineered, disassem-
                      there-in except to use the Product as permitted by this Agreement.                           bled, compiled or used for any purpose other than as specifically permitted under this Agreement.
                  (c) The Products may be comprised of third party products licensed by a third                    Customer shall use its best efforts to protect the Product and to prevent dissemination or use of the
                      party to Mitchell 1 and will be subject to all of the terms and conditions of this           Product or Services to or by unauthorized person. Customer shall not assign, pledge, sublicense or
                      Agreement. Customer's license to use such third party products will be limited to            permit any other use of the Product or Services without obtaining the prior written consent of
                      Customer's applicable Subscription for such third party products and may be                  Mitchell 1, which consent may be withheld at the sole discretion of Mitchell 1. Customer’s obliga-
                      used only in connection with the Mitchell 1 Products.                                        tions under this Section 9 shall survive termination or expiration of this Agreement.
                  (d) Customer shall not remove, alter or destroy any form of copyright notice, propri        10. WARRANTY AND DISCLAIMER.
                       etary markings or confidential legends placed upon or contained with the Product.           (a) THE SERVICES AND PRODUCTS ARE DELIVERED “AS IS” AND MITCHELL 1 MAKES NO
 5.   Ownership Rights Reserved. No title or ownership in and to the Services or Products or any                       REPRESENTATIONS OR WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING BUT
      part thereof, are transferred to Customer under this Agreement. Mitchell 1 retains all right, title              NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
      and interest and all copyright, trade secret rights and other intellectual property and proprietary              PURPOSE, SYSTEM INTEGRATION, INFORMATION CONTENT, DATA ACCURACY, NON-
      rights in and to the Services, Products and all Updates, corrections, enhancements, modifications                INFRINGEMENT, INTERFERENCE WITH ENJOYMENT OR OTHERWISE. MITCHELL 1
      and derivative works thereof. Customer shall not alter, distort or remove any proprietary notices                ALSO DOES NOT WARRANT THAT THE OPERATION OF THE SERVICES, PRODUCTS OR
      or legends from the Services or Products and shall include such notices on any authorized                        ANY SOFTWARE RELATED THERETO WILL BE UNINTERRUPTED OR ERROR FREE.
      copies of the Services or Products.                                                                          (b) CUSTOMER ACKNOWLEDGES AND AGREES THAT:
 6.   Publicity. Neither party shall use the name or marks of the other party or refer to or identify                    1. MITCHELL 1 IS NOT THE MANUFACTURER OR DISTRIBUTOR OF ANY
      the other party in advertising or publicity releases, promotional or marketing correspondence to                      AUTOMOTIVE REPAIR PARTS REFERENCED IN THE PRODUCT;
      others without first securing the written consent of such other party, except that Mitchell 1 shall                2. NEITHER MITCHELL 1 NOR ITS THIRD PARTY LICENSORS MAKE ANY
      have the right to:                                                                                                    REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE QUALITY OR AVAIL-
                  (a) use Customer's name in oral sales presentations, client lists, press releases,                        ABILITY OF SUCH PARTS OR THE ACCURACY OF THE PRICES OF SUCH PARTS;
                       brochures, marketing materials and financial reports indicating that Customer is a                3. THE DATA MADE AVAILABLE TO CUSTOMER ON OR THROUGH THE PRODUCT
                       customer of Mitchell 1; and                                                                          OR BY THE SERVICES IS PROVIDED ON AN "AS IS" BASIS WITHOUT WARRANTIES
                  (b) Disclose the terms of this Agreement, or any part thereof, to potential                               OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY
                       investors or acquirers of Mitchell 1 or for purposes of complying with the disclo-                   IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
                       sure requirements of federal and state securities laws.                                              PURPOSE, NON-INFRINGEMENT, ACCURACY, COMPLETENESS, AND INFORMA-
 7.   Payments.                                                                                                             TIONAL CONTENT;
                  (a) In consideration of the rights granted to Customer herein, Customer shall pay to                   4. CUSTOMER USES SUCH DATA SOLELY AT CUSTOMER'S OWN RISK. CUSTOMER
                      Mitchell 1: (i) the initial fees as set forth in the Order Form (ii) the then-current                 ACCEPTS FULL RESPONSIBILITY FOR ANY AND ALL DECISIONS MADE BY CUS-
                      renewal fees applicable to a Service or Subscription for a Product ordered by                         TOMER IN RELIANCE UPON SUCH DATA;
                      Customer, and (iii) any sales, use, excise and other similar taxes, and shipping                   5. CUSTOMER ACCEPTS FULL RESPONSIBILITY FOR ANY AND ALL DECISIONS
                      costs applicable to an Order (collectively, the "Customer Fees"). Unless otherwise                    MADE BY CUSTOMER IN RELIANCE UPON SUCH DATA;
                      specified in this Agreement, Mitchell 1 reserves the right to change Customer Fees                 6. IN ENTERING INTO THIS AGREEMENT AND/OR PURCHASING A SUBSCRIPTION,
                      at anytime. Payments shall be due within thirty (30) days of the date of Mitchell 1's                 CUSTOMER IS NOT RELYING UPON ANY REPRESENTATIONS (ORAL, WRITTEN OR
                      invoices. Late payments will earn interest charged to Customer at the lesser of:                      OTHERWISE) MADE BY MITCHELL 1, ITS THIRD PARTY LICENSORS, AUTHORIZED
                      (i) the monthly rate of 1.5 percent; or (ii) the maximum interest amount allowed by                   RETAILERS OR ANY OTHER PERSON;
                      local law. In the event a payment is more than ten (10) days late, Mitchell 1 shall                7. IF CUSTOMER UTILIZES ANY NON- MITCHELL 1 SUPPLIED INTERFACE
                      have the right to suspend use of the Products, cease providing Services, take pos-                    PROGRAM TO INTERFACE WITH THE PRODUCT OR SERVICES, CUSTOMER SHALL
                      session of the system and all related materials in Customer's possession and cease                    LOOK SOLELY TO THE VENDOR OF SUCH INTERFACE PROGRAM WITH RESPECT
                      delivery of any updates or upgrades until the account is made current. Customer                       TO ANY LOSSES OR DAMAGES CAUSED BY SUCH INTERFACE PROGRAM; AND
                      shall be responsible for all costs, including costs, including attorneys’ fees,                    8. NEITHER MITCHELL 1 NOR ITS THIRD PARTY LICENSORS IS RESPONSIBLE
                      incurred by Mitchell 1 due to Customer’s delinquency.                                                 FOR OBSOLESCENCE OF THE PRODUCT OR SERVICES, NOR SHALL HAVE
                  (b) As applicable, Customer hereby authorizes Mitchell 1 to charge the Customer                           RESPONSIBILITY FOR SUSPENDED, OUTDATED OR UNCORRECTED VERSIONS
                      Fees to the payment card or checking account number provided by Customer. By                          OF THE PRODUCT, SERVICES OR ANY PART THEREOF.
                      submitting a payment card or checking account number as the form of payment,          11. LIMITATION OF LIABILITY.
                      Customer represents and warrants that Customer's use of the particular card or
                                                                                                                  (a) IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, INCIDENTAL,
                      checking account is authorized and that all information submitted is true and
                                                                                                                      INDIRECT, OR CONSEQUENTIAL DAMAGES WHATSOEVER (INCLUDING, WITHOUT
                      accurate (including, without limitation, payment card number and expiration date).
                                                                                                                      LIMITATION, DAMAGES FOR LOSS OF BUSINESS PROFITS, LOSS OF USE, TRADING
                      In doing so, Customer also authorizes Mitchell 1 to charge to the payment card or
                                                                                                                      LOSSES, LOSS OF SAVINGS, BUSINESS INTERRUPTION, OPPORTUNITY, LOSS OF DATA,
                      checking account tendered all amounts payable by Customer to Mitchell 1 based
                                                                                                                      OR OTHER PECUNIARY LOSS) ARISING OUT OF OR RELATED TO THE SERVICES OR
                      on the Subscription plan selected (including all renewals thereof), including, but
                                                                                                                      PRODUCTS, THE USE OF OR INABILITY TO USE THE SERVICES OR PRODUCTS, OR THE
                      not limited to, all fees and any applicable taxes Mitchell 1 is required to collect.
                                                                                                                      TERMS OF THIS AGREEMENT, EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSI-
                      Customer agrees to update its account registration and payment card or checking
                                                                                                                      BILITY OF SUCH DAMAGES.
                      account information immediately with any change in the payment card information
                      including, but not limited to, any change in expiration date. If Mitchell 1 is unable       (b) NOT WITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, AND REGARD
                      to process the payment card or checking account at any time, Customer's account                 LESS OF THE CAUSE OR THE FORM OF ACTION (WHETHER BREACH OF CONTRACT
                      may be immediately suspended or terminated and Customer will remain responsible                 OR WARRANTY, NEGLIGENCE OR OTHER TORT, STRICT LIABILITY, OR OTHERWISE),
                      for all amounts payable by Customer to Mitchell 1. The payment card or checking                 A PARTY'S LIABILITY TO THE OTHER FOR DAMAGES SHALL BE LIMITED TO ACTUAL
                      account issuer agreement governs use of your payment card or checking account                   DIRECT DAMAGES AND SHALL NOT EXCEED THE FEES PAID BY CUSTOMER FOR THE
                                                                                                       EXHIBIT 2      AFFECTED SERVICES OR PRODUCT DURING THE MONTH IN WHICH THE CLAIM FIRST
                                                                                                       PAGE 75        ACCRUED. THE LIMITATIONS ON LIABILITY SET FORTH IN THIS SECTION 12 SHALL NOT
end user/owner initial ________
                                                         18. Arbitration.
          APPLY TO EITHER PARTY'S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER
                   Case 3:21-cv-01339-CAB-BGS Document 1-4    Filed      07/27/21 PageID.79 Page 5 of 5
          THIS AGREEMENT OR TO CUSTOMER’S BREACH OF THE LICENSES AND RESTRICTIONS
                                                              (a) Any dispute, claim or controversy arising out of or relating to this Agreement or breach,
          SET FORTH IN THIS AGREEMENT AND THE APPLICABLE ORDER FORM(S).                                                  termination, enforcement, interpretation or validity thereof, including the determination of
      (c) CUSTOMER'S SOLE REMEDY UPON BREACH OF THIS AGREEMENT BY MITCHELL 1                                             the scope or applicability of this Agreement to arbitrate, shall be determined by arbitration
          THAT MITCHELL 1 IS UNABLE TO CURE AFTER A REASONABLE NOTICE PERIOD,                                            in San Diego, California, before a sole arbitrator, in accordance with the laws of the State of
          SHALL BE TERMINATION OF THE AGREEMENT AND REFUND OF UNEARNED                                                   California for agreements made in and to be performed in that State. The arbitration shall
          PORTIONS OF THE FEES STATED ON THE ORDER FORM(S).                                                              be administered by JAMS pursuant to its Streamlined Arbitration Rules and Procedures.
12. Equitable Relief. Notwithstanding any other provision of this Agreement, Customer acknow-                            Judgment on the award may be entered in any court having jurisdiction.
    ledges that any breach of its obligations under this Agreement with respect to the Services or                   (b) The arbitrator shall have no authority to amend or modify the terms of this Agreement
    Products and any other proprietary rights and confidential information of Mitchell 1 or its Third                    or to award punitiveor consequential, indirect, special or exemplary damages, and the
    Party Providers will cause irreparable injury to Mitchell 1 or its third party providers, as applicable,             award may be enforced by judgment.
    for which there are inadequate remedies at law and, therefore, Mitchell 1 or its Third Party                     (c) Before, during, or after arbitration each party shall have the right, without awaiting the
    Providers shall be entitled to equitable relief in addition to all other remedies provided by this                   outcome of the arbitration, to seek provisional remedies from an appropriate court
    Agreement and the applicable Order Form(s) or available at law.                                                      including but not limited to temporary restraining orders or preliminary injunctions.
13. Indemnification. Customer agrees to defend, indemnify, and hold Mitchell 1 harmless                                  Seeking any such remedies shall not be deemed a waiver of either party’s right to
    against all claims and damages, including without limitation, reasonable attorney's fees                             compel arbitration.
    arising out of Customer's use of the Services or Products, including but not limited to, any               19. Limitation on Right to Pursue Claims. ANY CLAIM SHALL BE MADE BY FILING A
    Update, unless such claims or damages result from, or unless Customer's authorized use of the                  DEMAND FOR ARBITRATION WITHIN ONE (1) YEAR FOLLOWING THE OCCURRENCE FIRST
    Services or Products has given rise to, claims or damages based on the infringement of any                     GIVING RISE TO THE CLAIM.
    copyright or other proprietary right of any third party. Mitchell 1 shall not be liable to you for         20. Attorney’s Fees. If any action or proceeding is brought in connection with this Agreement,
    interception of CWS data through the Internet by third parties. Mitchell 1 has no control over, is             the prevailing party shall be entitled to its attorney's fees and other costs and expenses incurred
    not responsible for and will not be liable to you for the actions of Internet systems and service              in such action or proceeding, including any appeals or petitions therefore.
    providers or natural disasters that create delays or interruptions of services. Customer acknow-
                                                                                                               21. Irreparable Harm. Customer acknowledges and expressly agrees that any breach by of the
    ledges and agrees that if Customer utilizes any non-Mitchell 1 supplied interface program to in-
                                                                                                                   provisions of the licenses in Section 4 of this Agreement or any of the provisions Section 3 or
    terface with the system, Customer shall look solely to the vendor of such interface program with
                                                                                                                   Section 9 would cause Mitchell 1 irreparable harm for which damages would not be an adequate
    respect to any losses or damages caused by such interface program. Mitchell 1 is not
                                                                                                                   remedy. Therefore, Customer agrees that in the event of any breach of the licenses in Section 4
    responsible for obsolescence of the system and data updates and shall have no responsibility
                                                                                                                   of this Agreement or any of the provisions Section 3 or Section 9, Mitchell 1 will have the right
    for suspended, outdated or uncorrected versions of the system and data updates.
                                                                                                                   to seek injunctive relief against continuing or further breach by Customer, without the necessity of
14. Termination.                                                                                                   proof of actual damages. This right to seek injunctive relief without necessity of proof of damage
      (a) Mitchell 1 shall have the right to terminate this Agreement in the event of any of the                   will be in addition to any other right that Mitchell 1 may have under this Agreement, or otherwise
          following: (1) if Customer defaults in the performance of any of Customer's obligation                   in law or in equity.
          under this Agreement involving the payment of money and the same shall not be cured
                                                                                                               22. Notice. Any notice or other communication required or permitted to be given to either party
          within ten (10) business days after written notice to Customer; (2) if Customer defaults in
                                                                                                                   shall be in writing and shall be deemed to have been properly given and to be effective on the
          the performance of any of Customer's obligations under this Agreement or breaches any
                                                                                                                   date of delivery, if delivered in person, or by facsimile (with electronic confirmation of receipt and
          restriction imposed on it by this Agreement, and if such default or breach involves per-
                                                                                                                   mailing a copy) or five (5) days after mailing by registered or certified mail, postage paid, to the
          formance or restrictions other than the payment of money and Customer shall not com-
                                                                                                                   other party at the following addresses, or the address provided to the other party in writing from
          mence curing the same within ten (10) business days after written notice to Customer, and
                                                                                                                   time to time: In the case of Mitchell 1: 14145 Danielson Street, Poway, CA 92064, Attention: CRM
          if such default is not thereafter cured within ninety (90) days; or (3) if a receiver is ap-
                                                                                                                   Department Tel: 888-724-6742 (toll free) Fax: 858-391-5262. In the case of Customer, the address
          pointed or one or more creditors do take possession of all or substantially all of the assets
                                                                                                                   specified in the Order Form.
          of Customer, or if Customer shall make a general assignment for the benefit of creditors, or
          if Customer resolves to go into voluntary liquidation.                                               23. Waiver. No delay or omission by either party hereto to exercise any right occurring upon any
                                                                                                                   noncompliance or default by the other party with respect to any of the terms of this Agreement
      (b) Notwithstanding the forgoing, Customer acknowledges that certain third party products
                                                                                                                   shall impair any such right or power or be construed to be a waiver thereof. A waiver by either
          licensed by Mitchell 1 to Customer under this Agreement may be terminated by Mitchell 1
                                                                                                                   of the parties of any of the covenants, conditions or agreements to be performed by the other
          upon violation of this Agreement by Customer without any opportunity to cure and the
                                                                                                                   shall not be construed to be a waiver of any succeeding breach thereof or of any covenant,
          following actions by Customer shall constitute a material breach of the Agreement and
                                                                                                                   condition or agreement herein contained.
          Mitchell may terminate the Agreement, in part or in whole, upon notice to Customer with-
          out the opportunity to cure: (1) any use or dissemination of the Product or Services that is         24. Severability. If any provision of this Agreement or applicable Order Form(s) is found by a
          not expressly permitted in this Agreement, (2) any unauthorized access to, or use of, the                court of competent jurisdiction to be invalid or unenforceable, such invalidity or unenforceability
          Product or Services by or through Customer; or (3) failure to make timely payment of any                 shall not invalidate or render unenforceable any other part of this Agreement or applicable Order
          Customer Fee. Immediately upon the effective date of termination of this Agreement,                      Form(s), but the Agreement or applicable Order Form(s) shall be construed as not containing the
          Customer shall cease using the Product and Services.                                                     particular provision or provisions held to be invalid or unenforceable.
      (c) Upon termination of this Agreement by Customer for a material breach by Mitchell 1,                  25. Successors and Assigns. This Agreement shall be binding upon and shall inure to the
          Mitchell 1 shall refund to Customer the unearned portion of the Customer Fees (i.e., pro-                benefit of the parties hereto and their respective successors and permitted assigns. This
          rated for the remainder of the Subscription Period for Products or Term for Services follow-             Section 26 shall not be construed to alter or modify the prohibitions upon assignments or
          ing the effective date of termination). Upon termination of this Agreement by Mitchell 1 for             transfers by Customer expressed elsewhere in this Agreement.
          a breach by Customer, Customer shall not be entitled to any refund of the Customer Fees.             26. Force Majeure. Mitchell 1 will not be liable for, or be considered to be in breach of or default
      (d) The terms and conditions of Sections 5, 7, 9, 11, 12, 14, 15, 17, 18, 19, 20, 21, 22, 23, 24,            under this Agreement, on account of any delay or failure to perform as required by this Agreement
          25, 26, 27, 28, 29 and 30 shall survive the termination of this Agreement for any reason.                as a result of any cause or condition beyond its reasonable control. Mitchell 1 may suspend or
15. Effect of Termination. In the event of the expiration or termination of this Agreement for any                  terminate provision of any Services or Product as a result of any such cause or condition.
    reason: (a) Customer shall refrain from any and all use of the Services and Products in any man-           27. Counterparts; Facsimile Signatures. This Agreement and the applicable Order Form(s) may
    ner whatsoever, except as otherwise provided in this Agreement; (b) any CWS Web Site and                       be executed in one or more duplicate originals, all of which together shall be deemed one and the
    Mitchell 1 Network Number shall immediately be shut down; (c) Customer shall not be relieved                   same instrument. This Agreement and the applicable Order Form(s) shall be binding on the par-
    of any of its obligations which have accrued on and prior to the date of expiration or termination             ties through facsimile signatures, with originals to follow by regular mail or overnight courier.
    of this Agreement; (d) Customer shall return the system, data updates, and all Mitchell 1 docu-
                                                                                                               28. Entire Agreement. This Agreement and the applicable Order Form(s) sets forth the entire,
    ments and information pertaining thereto; (e) except as set forth in Section 11(c), Customer
                                                                                                                   final and exclusive agreement between Customer and Mitchell 1 as to the subject matter hereof
    shall not be entitled to any refund of any payments or fees paid to Mitchell 1 by Customer; and
                                                                                                                   and supersedes all prior and contemporaneous agreements, understandings, negotiations and
    (f) Customer must immediately return to Mitchell 1 any and all Proprietary Materials.
                                                                                                                   discussions, whether oral or written, between the parties. This Agreement may be modified only
16. Assignment. Mitchell 1 may freely assign its rights hereunder without securing Customer's                      pursuant to a writing executed by authorized representatives of Customer and Mitchell 1.
    permission to do so. Customer may not assign its rights or delegate its duties hereunder without
                                                                                                               29. Export Laws. Customer shall not export, re-export, disclose, or distribute the Services or Product
    first securing written permission from Mitchell 1, which permission may be withheld at the sole
                                                                                                                   in violation of any applicable laws or regulations, including the export laws and regulations of the
    discretion of Mitchell 1. For purposes of this Section 17, Customer shall be deemed to have
                                                                                                                   United States, and shall comply with all such laws and regulations.
    assigned this Agreement if there is, in the aggregate, a change of ownership of twenty-five per-
    cent (25%) or more of Customer or a merger or combination of Customer with another entity of               30. Complimentary Products. If Customer has received complimentary products, Sections 1, 2, 3,
    business, whether Customer is the surviving entity or not. Any such attempted assignment shall                 7 and 11(c) shall not apply to the complimentary products, except the definition of any term in an
    be void and shall constitute a default entitling Mitchell 1 to terminate this Agreement. Notwith-              inapplicable Section shall remain in effect to the extent such term is used in an applicable
    standing the foregoing, upon payment by Customer of a reasonable transfer fee, this Agreement                  Section. Customer shall not receive Services with complimentary products. This Agreement
    may be assigned by Customer to a purchaser of all or substantially all of its business upon the                will commence upon Customer's receipt of the complimentary products. CUSTOMER’S SOLE
    prior written consent of Mitchell 1, such consent not to be unreasonably withheld.                             REMEDY UPON BREACH OF THIS AGREEMENT BY MITCHELL 1 SHALL BE TERMINATION OF
                                                                                                                   THIS AGREEMENT, AND DAMAGES NOT TO EXCEED $1. This Agreement, as to the compli-
17. Choice of Law and Forum. This Agreement has been entered into in San Diego, California
                                                                                                                   mentary products, may be terminated by either party at any time upon written notice. Mitchell 1
    under the laws of the State of California and Customer and Mitchell 1 agree that it shall be inter-
                                                                                                                   shall further have the right to terminate this Agreement, as to the complimentary products, by
    preted, and all disputes arising hereunder shall be resolved, in accordance with California law.
                                                                                                                   denying Customer access to the complimentary products at its sole discretion.
    To the extent recourse to a court is allowed hereunder, both Customer and Mitchell 1 agree that
    jurisdiction of any claim or suit hereunder shall be exclusively the courts located within the County
    of San Diego, California. Both parties hereby submit to the personal jurisdiction of such courts
    and hereby disclaim the applicability of the Uniform Commercial Code, the Uniform Computer
    Information Transactions Act and the United Nations Convention of Contracts for the International
    Sale of Goods.
                                                                          EXHIBIT 2
                                                                           PAGE 76
End User/Owner Signature ___________________________________________________________________                                                                                                                EOPF102014
